PER CURIAM:*
Bertha Moreno de Castoreña, former federal prisoner # 10226-380, appeals' the district court’s denial of her 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction based on Amendment 782 to the Sentencing Guidelines. On May 27, 2016, before this case was decided, Moreno de Castoreña was released from federal custody. “Where a defendant has begun serving a term of supervised release, the appeal of the denial of [her] § 3582(c)(2) motion is moot.” United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011). Because Moreno de Castorena’s appeal concerns only the term of her imprisonment, and makes no challenge to her term of supervised release, her arguments pertain only to relief under § 3582(c)(2). Accordingly, we conclude that Moreno de Castorena’s appeal must be DISMISSED AS MOOT.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.